Advisory Action Attachment
12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 
Applicant has argued that Chow et al. fail to teach "a first semiconductor die ... attached to a first subset of the plurality of leads and the conductor; a second semiconductor die .... attached to a second subset of the plurality of leads and the conductor" and "the conductor providing a direct electrical connection for an electrical signal between the first semiconductor die and the second semiconductor die". The Examiner disagrees, since Chow does disclose the conductor provide direct electrical connection for electrical signal between the first semiconductor die and second semiconductor die as shown in the annotation figure 4G below. Chow shows the conductor 80 gives the direct electrical connection for an electrical signal between the first and second semiconductor die. Therefore, Chow teaches conductor providing a direct electrical connection for an electrical signal between the first semiconductor die and the second semiconductor die. Furthermore, Applicant's current claim language requires the conductor providing a direct electrical connection for an electrical signal between the first semiconductor die and the second semiconductor die, whereas it is shown in Applicant's figure 1B conductor 114 is directly physically connected to semiconductor 120a and 120b by the solder bumps 122, the currently claim language does not require a direct physical connection between the first and second semiconductor die by the solder bump. Rather, the claim only requires “a direct electrical connection for an electrical signal between the first semiconductor die and the second semiconductor die”.

    PNG
    media_image1.png
    223
    468
    media_image1.png
    Greyscale

/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822